Citation Nr: 1207058	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial schedular evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to an extraschedular evaluation for service-connected PTSD.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009, January 2010, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board observes that the Veteran appeared to raise an issue of clear and unmistakable error (CUE) with respect to the denial of his claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus in a statement dated April 2011.  The issue of CUE has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an extraschedular evaluation for service-connected PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service connection for a bilateral hearing loss disability and tinnitus.

2.  The evidence received since the May 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral hearing loss disability and tinnitus.

3.  The Veteran has been shown to currently have a bilateral hearing loss disability that is related to his military service.  

4.  The Veteran has been shown to currently have tinnitus that is related to his military service.  

5.  The Veteran's PTSD is manifested by nightmares, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty adapting to stressful circumstances, panic attacks, and inability to establish and maintain effective relationships; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the May 2005 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus; therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's currently diagnosed bilateral hearing loss disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The Veteran's currently diagnosed tinnitus was incurred in military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for a 70 percent disability rating for PTSD, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus as well as entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD.  Implicit in his bilateral hearing loss disability and tinnitus claims are the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

Although the RO declined to reopen the Veteran's bilateral hearing loss and tinnitus claims in the March 2009 rating decision, the question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service connection for bilateral hearing loss disability and tinnitus, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].




Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with VCAA notice, to include notice of the effective-date element of the claim, by a letter mailed in September 2008, prior to the initial adjudication of his claims.  The Board recognizes that although the Veteran received adequate notice of the requirements of 38 C.F.R. § 3.156(a), he was not adequately advised of why his bilateral hearing loss disability and tinnitus connection claims were previously denied, pursuant to Kent v. Nicholson, 20 Vet,. App. 1 (2006).  However, as the Veteran's claims are being reopened and granted herein, there is no prejudicial error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the statements from the Veteran and his wife, service treatment records, as well as postservice VA treatment records.  

The Veteran was afforded VA examinations in February 2009, October 2009, and August 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his February 2010 and March 2011 substantive appeals [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus as well as entitlement to an increased initial disability rating for PTSD.

Service connection for a bilateral hearing loss disability and tinnitus

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

In the May 2005 rating decision, the RO denied the Veteran service connection for a bilateral hearing loss disability and tinnitus.  In rendering its decision, the RO indicated that "this condition could not be evaluated for rating purposes."  The Veteran was informed of the May 2005 rating decision and of his appeal rights by a letter from the RO dated in June 2005.  He did not appeal the May 2005 rating decision, and the decision therefore became final.  

At the time of the May 2005 rating decision, the pertinent evidence of record included the Veteran's service treatment records and postservice VA treatment records.  His service treatment records during his period of active duty, to include his October 1952 separation examination, were absent any complaints of or treatment for either a bilateral hearing loss disability or tinnitus.  Whispered voice testing conducted in conjunction with his October 1952 separation examination was 15/15 in each ear.     

In August 2008, the Veteran requested that his claims be reopened.  After the RO determined that new and material evidence had not been submitted to reopen the Veteran's claims in the May 2005 rating decision, this appeal followed.  The evidence added to the record since the May 2005 rating decision consists of statements from the Veteran and his wife as well as a VA audiological examination dated in February 2009.  

The RO denied the Veteran's claims in 2005 because the evidence did not indicate a relationship between the Veteran's diagnosed bilateral hearing loss disability and tinnitus and his military service.  The unappealed May 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claims for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after May 2005] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the May 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims, specifically evidence demonstrating a relationship between the Veteran's bilateral hearing loss disability and tinnitus and his military service.  

In particular, the Veteran was afforded a VA audiological examination in February 2009.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that "[the Veteran's] bilateral hearing loss and tinnitus have the same etiology and are at least as likely as not caused by or a result of noise exposure incurred during active duty..."
 
In short, the additionally submitted evidence showing a relationship of the Veteran's current bilateral hearing loss disability and tinnitus to his military service serves to fulfill the crucial, but heretofore missing, element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claims.  Accordingly, the Board concludes that new and material evidence pertaining to the existence of a relationship of a bilateral hearing loss disability and tinnitus to military service has been submitted.  The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.

The Board has reopened the Veteran's claims and is considering moving forward to discuss the claims on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Because the Board is granting the Veteran's claims, there is no prejudice to the Veteran in the Board's consideration of his claims on the merits.  

Claims for Service Connection

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability and tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated in April 2009.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability and tinnitus, as is evidenced by the report of the February 2009 VA audiological examination.  Puretone threshold during the February 2009 examination was in excess of 40 dB in each ear at 1000 Hz, 200 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.
Concerning in-service disease, a review of the Veteran's service treatment records during active duty reveals no evidence of a bilateral hearing loss disability or tinnitus.  His October 1952 separation examination documents whispered voice evaluation of 15/15 in each ear.  Accordingly, Hickson element (2) is not met with respect to disease as to either claim.

With respect to in-service injury, the Veteran maintains that he developed a hearing loss disability and tinnitus due to noise exposure in service from working as an engineer and was exposed to loud noise from Howitzers, explosions, blasts, tank fire, and engines during service in Korea.  See, e.g., the February 2009 VA examination report.  The Veteran served on active duty from January 1951 to October 1952.  His personnel records reflect service in Korea, and that his military duties involved working as a construction engineer.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of a hearing loss disability or tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as a construction engineer, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

With respect to element (3), medical nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's in-service noise exposure and his currently diagnosed bilateral hearing loss disability and tinnitus, and that service connection is therefore warranted as to both of these claims.  

Specifically, the Veteran was afforded a VA audiological examination in February 2009.  The VA examiner noted the Veteran's complaints of in-service noise exposure as well as his current hearing difficulty as well as a severe "ringing and humming" sound in his ears.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that "[the Veteran's] bilateral hearing loss and tinnitus have the same etiology and are at least as likely as not caused by or a result of noise exposure incurred during active duty..."  The examiner's rationale for her conclusion was based on examination of the Veteran and review of his claims folder.  

The February 2009 VA examination report appears to have been based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Finally, the Board notes that there is no medical evidence which demonstrates the Veteran's bilateral hearing loss disability and tinnitus are not related to in-service noise exposure.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's bilateral hearing loss disability and tinnitus are related to his military service.  Hickson element (3), medical nexus, has accordingly been satisfied as to both claims.

In summary, for reasons and bases expressed above, the Board concludes that service connection for a bilateral hearing loss disability and tinnitus are warranted.  The benefits sought on appeal are granted.

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2011) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran's service-connected PTSD is currently rated 50 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD symptoms warrant the assignment of a 70 percent rating under Diagnostic Code 9411.

As indicated above, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

VA mental health evaluations dated in November 2008 and January 2009 documented treatment of the Veteran's PTSD.  At the November 2008 evaluation, the Veteran complained of feelings of sadness due to his military service in Korea as well as from his estranged relationship from his daughter and son-in-law for over 25 years and sleep impairment.  At the January 2009 evaluation, he complained of ongoing relationship problems with his wife, and his wife reported that she has considered separating from the Veteran due to the Veteran "raging for days."  At both evaluations, the Veteran denied suicidal or homicidal ideation as well as auditory or visual hallucinations.  Upon examination, the VA nurse practitioner indicated normal appearance, attitude, mood, speech, affect, behavior, orientation, and memory.  She diagnosed the Veteran with PTSD.  

The Veteran was afforded a VA psychological examination in October 2009.  He indicated that he had experienced increased irritability and anger due to watching news coverage of the Iraq War which brought back images of his military service in Korea.  He stated that he avoids activities, places, or people that arouse recollections of his in-service trauma.  He further stated that he regularly attends his grandchildren's sporting events.  The Veteran also reported a history of physical and sexual abuse towards his wife as well as a recent history of intense anger outburst and verbal aggression.  Notably, he stated that "I get set off very easily..."  

Upon examination, the VA examiner indicated that the Veteran's appearance, psychomotor activity, speech, orientation, and attitude were essentially within normal limits.  The Veteran denied delusions as well as homicidal or suicidal thoughts.  However, the examiner noted that the Veteran became "very tearful" when describing aspects of his military service, his mood was anxious, he was easily distracted, demonstrated tangential thought process, ruminated, and "partially" understood that he has a problem.  Moreover, the Veteran stated that he walks around his house at night, and once took his shotgun outside and fired it because he was scared.  He also checks his locks at night to make sure they are secure.  Additionally, when he has nightmares, he gets out of bed and inspects the house.  The Veteran further indicated that his PTSD causes problems with activities of daily living, to include household chores, shopping, participating in sports, traveling, and other recreational activities.  The examiner noted that the Veteran had a "mildly impaired" memory.  He further reported that the Veteran's PTSD caused "significant" distress or impairment in social and occupational or other important areas of functioning, and that the Veteran was incapable of managing his financial affairs.  He also indicated that the Veteran's PTSD symptomatology including irritable mood and episodes of verbal aggression suggested impaired frustration tolerance and poor impulse control which in turn adversely impacted his ability to initiate goal-directed behaviors and further complicated his decision-making process as well as adversely impacted his overall level of productivity and reliability.

The Veteran was provided a subsequent VA psychological examination in August 2010.  The Veteran continued his complaints of depressed mood due to his military service as well as his strained relationship with his wife due to his impaired impulse control.  He specifically noted that his wife had recently left him for "a while."  He further stated that he does not go out as frequently as he used to, although he continued to attend church and go hunting with his son.  He reported that he installed a spotlight in his backyard because he thought he saw Koreans and needed the spotlight to "feel more secure."  He denied suicidal or homicidal ideation.  

Upon examination, the VA examiner indicated that the Veteran's general appearance, speech, attitude, affect, and orientation were essentially normal.    However, he noted that the Veteran's psychomotor activity was "tense," his mood was anxious, he was easily distracted due to ruminative thinking and preoccupation with situational life stressors, had impaired thought process, had paranoid delusions, sleep impairment, and visual hallucinations.  The examiner also noted the Veteran's grossly inappropriate behavior, reporting the Veteran's statement that he recently fired a gun at an individual in his backyard after waking up from a dream.  The examiner documented the Veteran's isolative behavior, paranoia, and panic attacks following nightmares.  He described the Veteran's impulse control as "poor" and noted the Veteran's problems with daily activities due to the PTSD as well as his impaired memory.  The Veteran's PTSD was reported as daily and ranged from moderately severe to severe.  

The Board also observes statements from the Veteran's wife which document the Veteran's PTSD symptomatology.  Notably, the Veteran's wife reported that the Veteran's judgment is impaired, his mood changes "for no reason," has nonprovoked irritability, and becomes stressed when attempting to understand complex instructions.  He also becomes overwhelmed when attempting to complete simple tasks, and she documented the Veteran's habit of getting out of bed at night to make sure no one was in their house.      

In short, although the Veteran does not have all of the symptomatology consistent with the assignment of a 70 percent rating, for example suicidal ideation or neglect of personal appearance and hygiene, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2011).  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include obsessional rituals which interfere with routine activities, near-continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The Board also observes that the Veteran has been assigned GAF scores between 50 and 60, which indicate serious to moderate impairment with a GAF of 50-51 at his recent VA examination.  

Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 70 percent is approximated throughout the course of the appeal.  See 38 C.F.R. § 4.7 (2011).

The Board also considered the assignment of a rating in excess of 70 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment, which would warrant the assignment of a 100 percent disability rating.

With respect to the criteria for the assignment of a 100 percent disability rating, the Board notes that, as discussed above, the Veteran has gross impairment in thought process, grossly inappropriate behavior, hallucinations, and is in danger of hurting others.  However, the Veteran's VA mental health evaluations and treatment records do not indicate intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own name.  Notably, the VA examiner reported in both the October 2009 and August 2010 examination reports that the Veteran's PTSD did not cause total occupational and social impairment.    

In light of the foregoing, the Board concludes that, while the Veteran demonstrates four of the criteria listed for a 100 percent disability rating, the evidence of record does not show that his overall level of severity closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, nightmares, impaired impulse control, panic attacks, obsessional rituals, and impaired social relationships.  These symptoms are more congruent with the assigned 70 percent disability rating.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  The appeal is allowed to that extent.

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, the competent and credible evidence of record, discussed above, supports the proposition that the Veteran's PTSD has not changed appreciably since the Veteran filed his claim.  Specifically, as discussed above, the October 2009 and August 2010 VA examination reports, as well as VA treatment records and statements from the Veteran and his wife document the Veteran's continued depression, stress, impaired impulse control, nightmares, obsessional rituals, and impaired social relationships.  The Board therefore believes that a 70 percent disability rating may be assigned for the entire period from August 26, 2008, the date of the Veteran's claim.  There appears to have been no time during which the schedular criteria for a 100 percent rating were met or approximated.


ORDER

The claim for service connection for a bilateral hearing loss disability is reopened.

Entitlement to service connection for a bilateral hearing loss disability is granted.

The claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to a 70 percent disability rating for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.





REMAND

TDIU and extraschedular evaluation of PTSD

The Veteran essentially contends that his service-connected PTSD renders him unable to secure and maintain gainful employment.  See, e.g., the Veteran's notice of disagreement dated in April 2010.  In raising the issue of employability, the Board observes that the August 2010 VA psychological examination report indicates that the VA examiner observed that the Veteran is currently retired due to age or duration of work; however, the examiner did not indicate whether the Veteran's service-connected PTSD, either alone or in combination with the Veteran's other service-connected disabilities, precluded all forms of employment rendering the Veteran unemployable.  Pertinently, the remainder of medical records currently associated with the Veteran's VA claims folder is absent an opinion as to whether his service-connected PTSD and/or bilateral hearing loss disability and tinnitus render him unable to maintain substantial gainful employment.  In light of the foregoing, the Board finds that an updated opinion with respect to employability must be obtained.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

The Board adds that the adjudication of the Veteran's TDIU claim may also impact his claim for entitlement to an extraschedular evaluation for his PTSD with respect to impairment of the PTSD on the Veteran's employment.  That is, the question of whether the Veteran is unemployable because of his service-connected PTSD may be probative in ascertaining whether the schedular criteria are adequate to rate the severity of this disability. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the examiner who conducted the August 2010 VA psychological examination with respect to the Veteran's PTSD, if available, for an opinion as to whether the Veteran's service-connected PTSD prevents him from securing and following substantially gainful occupation.  The claims folder must be made available to and reviewed by the examiner.  Specifically, the examiner should be asked to indicate whether the Veteran's service- connected PTSD combined with any other service- connected disability (to include bilateral hearing loss disability and tinnitus) renders him unable to obtain or maintain gainful employment.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

2. Thereafter, the claims for TDIU and extraschedular evaluation for the service-connected PTSD must be adjudicated by the RO/AMC.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


